 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

 

BRENDA U.,
Plaintiff,
V. 1:18-CV-918
(DJS)
ANDREW SAUL, Commissioner of Social
Security,
Defendant.
APPEARANCES: OF COUNSEL:
KIRK AND TEFF, LLP RALPH M. KIRK, ESQ.
Counsel for Plaintiff DREW CHISOLM, ESQ.
10 Westbrook Lane
P.O. Box 4466

Kingston, New York 12402

U.S. SOCIAL SECURITY ADMIN. MICHELLE L. CHRIST, ESQ.
OFFICE OF REG’L GEN. COUNSEL

REGION II

Counsel for Defendant

26 Federal Plaza - Room 3904

New York, NY 10278

DANIEL J. STEWART
United States Magistrate Judge

 
 

 

ORDER!

Plaintiff Brenda U., brought this action pursuant to 42 U.S.C. § 405(g) seeking
review of a decision by the Commissioner of Social Security that Plaintiff was not
disabled. Dkt. No. 1. Currently before the Court is the Plaintiff's Motion for the
Judgment on the Pleadings and the Commissioner of Social Security’s Motion for
Judgment on the Pleadings. Dkt. Nos. 10 & 14. Oral argument was heard on the
Motions on September 25, 2019 during an on the record telephone conference.
Following argument, I issued a bench decision in which, after applying the governing
legal standards, I found the Commissioner’s determination failed to provide a sufficient
explanation for its consideration of medical opinions in the record.

After due deliberation and based upon the Court’s bench decision, which has
been transcribed, is attached to this order, and is incorporated by reference herein, it is
hereby

ORDERED, that Plaintiffs Motion for Judgment on the Pleadings is
GRANTED; and it is further

ORDERED, that Defendant’s Motion for Judgment on the Pleadings is

DENIED; and it is further

 

1 Upon Plaintiff's consent, the United States’ general consent, and in accordance with this District’s General Order
18, this matter has been referred to the undersigned to exercise full jurisdiction pursuant to 28 U.S.C. § 636(c) and
Federal Rule of Civil Procedure 73. See Dkt. No. 7 & General Order 18.

2

 
 

 

ORDERED, that Defendant’s decision denying Plaintiff disability benefits is
VACATED and REMANDED pursuant to Sentence Four of section 405(g) for further
proceedings; and it is further

ORDERED, that the Clerk of the Court shall serve copies of this Order on the
parties.

Dated: September 25, 2019
Albany, New York

df rT

Daniel J. Stewart
U.SMMagistrate Judge

 
10

11

12

13

14

15

16

I

18

19

20

21

22

23

24

25

 

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF NEW YORK

BRENDA U.,
Plaintiff,
vs.
COMMISSIONER OF SOCIAL SECURITY,

Defendant.

ee

 

TRANSCRIPT OF PROCEEDINGS
BEFORE THE HON. DANIEL J. STEWART
WEDNESDAY, SEPTEMBER 25, 2019
ALBANY, NEW YORK

FOR THE PLAINTIFF:
Kirk & Teff, LLP
By: Drew Chisholm, Esq.
10 Westbrook Lane, PO Box 4466
Kingston, New York 12402

FOR THE DEFENDANT:
Social Security Administration
By: Michelle L. Christ, Esq.
26 Federal Plaza, Room 3904
New York, New York 10278

THERESA J. CASAL, RPR, CRR, CSR
Federal Official Court Reporter
445 Broadway, Room 509
Albany, New York 12207

THERESA J. CASAL, RPR, CRR
UNITED STATES DISTRICT COURT - NDNY

CASE NO.

1:18-CV-918

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Brenda U. v. Comm. of Social Security - 18-CV-918

THE COURT: At this point in time, I am prepared
to render a decision on this matter, so from this point
forward, the transcript will be the decision and the
decision is as follows:

This is an action pursuant to 42, United States
Code, Section 405(g), seeking judicial review of an adverse
determination of the Social Security Administration. Having
reviewed the record and the briefs filed by the parties and
hearing the arguments of Counsel this morning, I'm prepared
to issue a ruling on the pending motions for judgment on the
pleadings.

Plaintiff initially filed for supplemental
security income benefits in February of 2015. Her claim was
denied and she then requested and had a hearing before the
Administrative Law Judge. The ALJ issued a decision on
July 3, 2017, finding that plaintiff was not disabled within
the meaning of the Social Security Act and thus not entitled
to benefits. The Social Security Appeals Council denied
review, making the ALJ's decision the final decision of the
defendant. It is that decision the plaintiff seeks to
review in this action.

Plaintiff was born in 1966. She alleges a
disability onset date of June 10, 2005. She claimed
disability based upon a number of conditions, including

degenerative joint disease, arthritis, bone disease and

THERESA J. CASAL, RPR, CRR
UNITED STATES DISTRICT COURT - NDNY

 
10

ileal

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Brenda U. v. Comm. of Social Security - 18-CV-918

chronic obstructive pulmonary disease or COPD. She has past
relevant work as a cashier and cleaner. She has an
established history of drug addiction.

The ALJ's decision applied the established
sequential analysis for evaluating claims of this nature.
In his decision, the ALJ found the plaintiff had the
following severe impairments: Degenerative disc disease of
the cervical spine, lumbar disc bulges and COPD. The ALJ
next found that plaintiff did not have an impairment or
combination of impairments that met or medically equals one
of the listed impairments in the Social Security
Administration's regulations. The ALJ then found that
plaintiff had the residual functional capacity to perform a
full range of light work, except that she could not work at
jobs with a concentrated exposure to airborne irritants.
The ALJ found that plaintiff could perform her past relevant
work and that there were other jobs that she could perform
consistent with her functional capacity. As a result, the
ALJ found that plaintiff was not disabled and not entitled
to benefits.

Among the evidence in the administrative record is
a medical source statement from Dr. Ravi Ramaswami,
plaintiff's treating physician, which found, among other
things, that the plaintiff suffered from cervical disc

disease and, as a result, was significantly limited in her

THERESA J. CASAL, RPR, CRR
UNITED STATES DISTRICT COURT - NDNY

 
10

Lil

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Brenda U. v. Comm. of Social Security - 18-CV-918

functional abilities. Dr. Ramaswami found, for example,
that plaintiff could walk only a half of a city block
without rest or severe pain, could stand for no more than
ten minutes without needing to sit down or walk around,
could sit or stand for no less than two hours during an
eight-hour workday, would need to frequently take
unscheduled breaks from work, could never lift 10 pounds or
more, would be off task 25 percent or more of the time and
would likely be absent four or more days per month as a
result of her limitations.

The ALJ's decision concluded that Dr. Ramaswami's
medical source statement was entitled only to little weight.
One of the plaintiff's principle arguments here is that in
affording the opinion little weight, the ALJ did not
properly evaluate this medical opinion. Under Social
Security Administration regulations, a treating physician's
opinion as to the nature and severity of the claimant's
impairment is entitled to controlling weight when it is well
supported by medically acceptable clinical and laboratory
diagnostic techniques and is not inconsistent with other
substantial evidence in the case record. However, there are
situations where the treating physician's opinion is not
entitled to controlling weight. In such circumstances, the
Second Circuit's decision in Greek versus Colvin makes clear

that the ALJ must explicitly consider the frequency, length,

THERESA J. CASAL, RPR, CRR
UNITED STATES DISTRICT COURT — NDNY

 
10

11

12

13

14

15

16

il i

18

19

20

21

22

23

24

25

 

 

Brenda U. v. Comm. of Social Security - 18-CV-918

nature and extent of treatment; the amount of medical
evidence supporting the opinion; the consistency of the

Spon io with the remaining medical evidence; and whether the
physician is a specialist.

In this case, while recognizing that Dr. Ramaswami
was a treating source, the ALJ nonetheless afforded his
opinion only little weight. In doing so, however, the ALJ
did not provide the type of explanation required by the
regulations as explained in the relevant case law. The ALJ
did generally refer to the length of this doctor's treatment
of plaintiff by citing to plaintiff's treatment records.

The ALJ's decision, however, involved no discussion of the
frequency, nature and extent of treatment.

With regard to the support for Dr. Ramaswami's
opinion in his own records, the ALJ made a largely
conclusory finding that, quote, all the claimant's physical
examinations from February of 2015 to March of 2017 were
normal, unquote, and thus not consistent with the
limitations suggested by her doctor. While it may be that
the ALJ could have justified this conclusion with more
explanation, the reasoning provided by the ALJ leaves the
Court uncertain as to whether the appropriate analysis was
conducted. As plaintiff points out, she was repeatedly
characterized as appearing malnourished and frail during her

appointments with Dr. Ramaswami. Plaintiff also presented

THERESA J. CASAL, RPR, CRR
UNITED STATES DISTRICT COURT -—- NDNY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Brenda U. v. Comm. of Social Security - 18-CV-918

to Dr. Ramaswami on multiple occasions with back, neck and
shoulder pain. At or near the time of his medical source
statement, plaintiff's doctor noted that back and neck pain
was making it such that plaintiff could not stand for more
than a few minutes. These findings are at least somewhat
consistent with the limits imposed by Dr. Ramaswami's
medical source statement.

The ALJ also did not offer any explanation
regarding the consistency of Dr. Ramaswami's opinions with
other medical evidence in the record. The failure to
discuss whether this opinion was consistent with other
evidence in the record is problematic because, as plaintiff
points out, there was other evidence in the record
consistent with Dr. Ramaswami's opinion. The ALJ, for
example, recognized that an MRI revealed degenerative
changes in bulging discs and stenosis. He also recognized
plaintiff's treatment for back and neck pain both at the
Spine Institute of Columbia Memorial Hospital and through a
course of physical therapy. But the ALJ makes no reference
to this evidence when articulating his ground for
discounting the opinion of plaintiff's treating physician.

To justify affording the opinion reduced weight,
defendant points out that many of Dr. Ramaswami's medical
notes reveal that during his examinations of plaintiff, the

doctor rarely seems to have evaluated plaintiff's

THERESA J. CASAL, RPR, CRR
UNITED STATES DISTRICT COURT - NDNY

 
10

ill

12

13

14

ila

16

17

18

19

20

21

22

23

24

25

 

 

Brenda U. v. Comm. of Social Security - 18-CV-918

musculoskeletal system. Defendant also points out that
plaintiff's appointments during this time period were
largely assessing plaintiff for refills of suboxone to treat
her opioid addiction, not to assess pain or other medical
conditions that related to the opinions provided in the
medical source statement.

Defendant appears to be correct on both points and
both may have been appropriate grounds for providing less
weight to the opinion, but neither was relied upon by the
ALJ as a basis for discounting Dr. Ramaswami's opinion, and
courts have consistently held that defendant's
after-the-fact justification for doing so is not entitled to
weight. See, for example, Snell versus Apfel, Second
Circuit decision from 1999, and Crosse versus Colvin, a 2014
decision from the Northern District of New York.

Without a more thorough explanation of the ALJ's
reasoning for finding the medical source statement
inconsistent with the treatment notes and other evidence in
the record, the Court concludes that the matter should be
remanded for further consideration of the proper weight to
be afforded this opinion.

The plaintiff makes a number of additional
arguments concerning the ALJ's evaluation of the record and
the RFC determination. Given that the amount of weight that

might be afforded the plaintiff's treating physician on

THERESA J. CASAL, RPR, CRR
UNITED STATES DISTRICT COURT - NDNY

 
10

11

hed

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Brenda U. v. Comm. of Social Security - 18-CV-918

remand will necessarily have a significant impact on any
further RFC finding, the Court finds that the other issues
raised should be addressed by the ALJ following
reconsideration of the treating physician's opinion.

As a result, I grant plaintiff's motion for
judgment on the pleadings, deny defendant's motion and
remand the matter pursuant to sentence 4 of Section 405(g)
for further proceedings.

All right. Anything further that counsel wishes
me to address before we end this conference?

MR. CHISHOLM: No. No, thank you, your Honor.

THE COURT: All right. Miss Christ, anything
further?

MS. CHRIST: No, thank you.

THE COURT: All right. Thank you both. I
appreciate it.

MS. CHRIST: Thank you.

MR. CHISHOLM: Thank you.

(This matter adjourned at 10:53 AM.)

THERESA J. CASAL, RPR, CRR
UNITED STATES DISTRICT COURT - NDNY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

2)

 

 

CERTIFICATION OF OFFICIAL REPORTER

I, THERESA J. CASAL, RPR, CRR, CSR, Official
Realtime Court Reporter, in and for the United States
District Court for the Northern District of New York, do
hereby certify that pursuant to Section 753, Title 28,
United States Code, that the foregoing is a true and correct
transcript of the stenographically reported proceedings held
in the above-entitled matter and that the transcript page
format is in conformance with the regulations of the

Judicial Conference of the United States.

Dated this 25th day of September, 2019.

/s/ THERESA J. CASAL

 

THERESA J. CASAL, RPR, CRR, CSR

FEDERAL OFFICIAL COURT REPORTER

THERESA J. CASAL, RPR, CRR
UNITED STATES DISTRICT COURT ~ NDNY

 
